Title: Abigail Adams to Thomas Boylston Adams, 30 November 1795
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my Dear Thomas.
            Quincy Novbr 30 1795
          
          I Love to receive a Letter from both Brothers at once, and I suppose each of You like to have a Seperate Letter. I write all my politicks to the Minister and then am as much at a loss, what to write to you, as I Sometimes am, to find conversation for a company of Ladies.
          I go but little from Home, and many interesting events, pass unnoticed. of Domestick occurrences I believe I wrote you, that Peggy smith had suddenly married a Handsome young! Frenchman! by the Name of St Hillair and James smith that he might keep up the Farce, Run with all speed, and Married a young girl of 16. against the consent of her Mother, who would not receive her into her

House again, and this Without a House or Buisness, or any Thought of the Morrow. I believe the grace of consideration has been but spairingly bestowed upon any Member of the Family. The rage is French. Mrs Flucker is going to marry monsieur Beauma. Genll Knox and Family have spent the summer in the Province of Maine, and have just returnd to winter in Boston.
          Mr Ames, I am sorry to inform You is in a very poor state of Health. he had a Billious fever in the summer which reduced him very low. he has been out of spirits occasiond by his ill health, and thinks he Cannot go to Congress. his absence will be a loss indeed, and the more So as mr Dexter lost his Election.
          Several of the virtuous ten have made excursions through the states Butler & Burr have been on to Boston, Langdon has had his Tour, even Blair McClenican wrote to his Countrymen mr Black to see if he could not excite a revolt in the little Town of Quincy, but Black returnd for answer, that his Farm and not politicks occupied all his attention. considering the exertions made by the Jacobines, the pains they have taken, the falshoods and Slanders they have made, and circulated, and the money which Fauchet Charges in his account as having circulated, very little impression has been made upon the Yeomanry; they are for Peace & a good Market for their produce.
          The Miniatures oh the Miniatures a Blundering Captain forgot that he had such a precious Charge. after waiting a reasonable Time to receive them, I wrote to request mr smith to inquire for them. the Captain recollected that for better security he had put them in to the bottom of his Trunk, which Trunk he had sent to Nantucket, and there they still are to my no small mortification
          The Holland merchant Charges me for a Doz table cloths, and puts up but 8, and those very poor make Minhere, rectify the mistake and send me 1 Doz of a larger and better sort, and put the four in which he has charged. the Box was full so none could have been taken out. the cloth and sheeting were excellent. I wrote to your Brother Something about a cloak, but he understands negotiations better I suppose than traffick. You should have been the Merchant. do you ask that Delightfull miss copley to get a winter cloak for Louissa, such an one as she would chuse for herself, and Mrs Copley to get one for me. she may go as far as 5 Guineys for mine or Six Louissas must not be so costly. if your Brother advances the money, I will pay it to Dr Welch on his account, or I will give him an order

upon Willinks I should like to have them by the return of Scott. any new publications would amuse us.
          When I was in England I used to seek the Boston captains & invite them to my table. I could get much information from Some of them. Scott is a Man of intelligence I believe he is not married this trip. present me kindly to mrs copley & Family to Mrs Hollowell & Family & the old Maiden Vassels—
          I am My Dear Thomas most / affectionatly your Mother
          
            Abigail Adams.
          
          
            your last Letter was Agust 5th
          
        